DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claimed Invention 
The amendment received October 27, 2022 has been entered and carefully considered; claims 1-20 are presented for examination & pending in the application. 

After careful consideration & search of the claimed invention and a plurality of related applications/patents in the same field of the claimed invention (i.e., gaming application with accessory/peripheral input/output devices), the examiner notes that similar or functional equivalent types of data/conditions such as the claimed “status information” & “presentation features” were well-known at the time of the invention; moreover, the examiner further notes that the claimed “status information” & “presentation features” are types of game dependent to the designer (i.e., different types of game will inherently/obviously have different types/subjects of  the “status information” & “presentation features”).  As can be seen from the teachings of the gaming applications of the Prior art systems (i.e., Wii, PlayStation, Nintendo, Xbox etc.) & many other gaming related art teaches & motivates to display many different conditions, while playing games, that are functionally equivalent to the condition or information related to the status information (e.g., & the presentation features.  More specifically, specific types of status information such as the health reading for an avatar associated with a user and presentation features are also well-known and commonly practiced in the art of gaming device.  As can be seen from the examiner cited references CARGILL (US 2011/0086712 A1)-paragraph [0013], Backer et al. (US 2008/0318687 A1)-paragraph [0063] & Wyatt (US 2009/0227368 A1)-paragraph [0028].  The additional support for the above well-known teachings can be easily found on the US Patent Database file.  The examiner gives official notice on above discussed well-known teachings of the “status information” & “presentation features”. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9.707,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (477) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (477) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,975,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (043) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent. As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (043) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,207,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (179) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (179) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,780,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the (342) parent discloses the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.  As can be seen from the claimed invention, the added limitations regarding the “update” status/presentation are considered as required/inherent/obvious characteristics or features for proper operations/functions of the status information (e.g., representing old/stale or not updated status information would be considered improper function/operation of any status representations); therefore, the (342) parent inherently teaches the claimed invention of the present claims 1-20 that substantially identical or functionally equivalent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181